Matter of Dove v Collado (2020 NY Slip Op 02347)





Matter of Dove v Collado


2020 NY Slip Op 02347


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

529679

[*1]In the Matter of Donald M. Dove, Petitioner,
vJaifa Collado, as Superintendent of Shawangunk Correctional Facility, et al., Respondents.

Calendar Date: March 20, 2020

Before: Garry, P.J., Egan Jr., Mulvey, Reynolds Fitzgerald and Colangelo, JJ.


Donald M. Dove, Wallkill, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Shawangunk Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. As petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Jimenez v Annucci, 178 AD3d 1231, 1231 [2019]; Matter of Brown v New York State Dept. of Corr. & Community Supervision, 175 AD3d 1715, 1715 [2019]).
Garry, P.J., Egan Jr., Mulvey, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.